id office uilc cca_2009090309081137 ---------- number release date from ------------------- sent thursday september am to -------------------- cc ----------- subject re aar day obj ltr issued nbap fpaa untimely notice yes except that you do not need to include the untimely notice letter in the package to the tmp since he already settled his partnership items and they have already converted the fpaa still needs to be sent to the tmp however since it is the tmp fpaa that suspends the period for assessment under section d and begins the petition period you will need both a generic tmp fpaa and one addressed to the designated tmp
